DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 8 filed on 08/25/2022 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 17-18 are cancelled. Claims 8, 14, and 16 are amended. New claim 19 is presented.
Applicant is persuasive that the amended crystallization temperature range and the crystallization temperature range taught in Beall (WO-2016057748-A1) is not sufficient to satisfy the haze limitation set in claim 8. Additionally, Beall mentions haze/hazy optical property in their method/product; Beall does not disclose a numerical value for haze. Both the crystallization temperature range and haze are met in related prior art: Beall et al (US-20150329413-A1; henceforth referred to as “Beall ‘413”). Crystallization temperature range indicated to be between 600-900° C in [0012]. Beall ‘413 discloses haze as a percentage in [0036], specifically about 1% or less. While the system haze is presented differs (decimal vs percentage), a skilled artisan would understand that a low haze can be achieved. Working examples of the crystallization temperature range with low haze quality are presented in Table 2 of Beal ‘413. Examiner would like to note that Beall ‘413 (US-20150329413-A1) was included in prior art made of record and not relied upon.

Claim Objections
Claim 19 objected to because of the following informalities:  
Claim 19 Line 5 recites “at second cooling rate” which should be “at a second cooling rate”.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 8-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al (WO-2016057748-A1), and further in view of Beall et al (US-20150329413-A1; henceforth referred to as “Beall ‘413”).
Regarding claim 8, Beall teaches of a method comprising: heating a glass composition to a nucleation temperature to create a nucleated crystallizable glass composition; heating the nucleated crystallizable glass composition to a crystallization temperature; and maintain the crystallization temperature for a predetermined period of time [0025] to produce the glass-ceramic article [0026]. The glass-ceramic article has a fracture toughness of 1.0 MPa√m or greater [0015].
Beall discloses in Table 1 and 2 that crystallization temperatures of 540-710° C produce glass-ceramic articles with transparent/translucent/slightly hazy optical quality (Table 1 and 2). Beall does not expressly teach using a crystallization temperature in a range from 720-800° C to achieve a glass-ceramic article with haze less than 0.2. In related forming glass-ceramic article art, Beall ‘413 teaches of heating a nucleated precursor glass to a crystallization temperature in a range from 600-900° C [0012] to achieve low haze glass-ceramic article [0036]. Working examples of the crystallization temperature range and optical haze quality is disclosed in Table 2. Regarding “a haze less than 0.2”, Beall ‘413 discloses a percentage of haze in [0036] which does not exactly correlate with that in the instant claim. However, it can be understood that “very low level of haze” is achieved in [0090], reading on the instant haze limitation. Though Beall Table 1 and 2 discloses subjective difference between slight haze and hazy, Beall ‘413 Table 2 reports hazy samples 8 and 9; it can be inferred that the other samples (1-7, 10-16) are not hazy or have a haze less than 0.2 at the specified crystallization temperature range. It would be obvious to one of ordinary skill in the art at the time of invention that the crystallization temperature range can produce a low haze/transparent/translucent glass-ceramic article. 

Regarding Claim 9, Beall teaches to maintain the nucleation temperature for a predetermined period of time to produce the nucleated crystallizable glass for a time in the range from ¼ to 4 hr [0098]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the period of time for maintaining the nucleation temperature that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 13, Beall teaches that the heat treatment heats at a rate of 1 to 10°C/min to nucleation temperature of 600°C [0098]. Beall teaches that when not indicated, presumably starts at ambient/room temperature [0102]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the nucleation temperature and heating rate that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 14, Beall teaches that the crystallization temperature is maintained from about ¼ to about 4hr [0098]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected predetermined period of time for maintaining the crystallization temperature that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 15, , Beall teaches of heating the nucleation temperature to crystallization temperature at a rate of 1 to 10°C/min [0098]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected heating rate between the nucleation temperature to the crystallization temperature that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al (WO-2016057748-A1) and Beall et al (US-20150329413-A1; “Beall ‘413”) as applied to claim 8 above, and further in view of Nie et al (CN-107902909-A, English translation provided by Espacenet).
Regarding Claim 10, Beall teaches of an embodiment in which the composition is heated to a pre-nucleation temperature and maintained for a predetermined period of time, then heated to a nucleation temperature and maintained for a predetermined period of time, and then heated to a crystallization temperature for a predetermined period of time [0024] wherein the nucleation temperature is greater than the pre-nucleation temperature and less than the crystallization temperature [0098]. Beall teaches of a three-temperature heat treatment; however, the first temperature does not create a nucleated crystallizable glass composition.
In related glass-ceramic heat treatment art, Nie teaches of a three-temperature heat treatment for transforming raw glass to glass-ceramic preferably by a two-step crystallization process: a nucleation temperature, a first crystallization temperature, and second crystallization temperature (p. 9 Line 40-46). Nie’s first crystallization temperature (higher than nucleation temperature) reads on instant claim’s intermediate temperature; Nie’s second crystallization temperature (higher than first crystallization temperature) reads on instant claim’s intermediate temperature (p. 9 Line 58-59). It would be obvious to one of ordinary skill in the art to have two crystallization temperatures above nucleation temperature to preferentially grow the desired crystal phases. 

Regarding Claim 11, Beall teaches of heating from at a rate of 1 to 10°C/min between both the pre-nucleation to nucleation temperature and nucleation to crystallization temperature. Beall explicitly does not teach the heating rates are not different. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al (WO-2016057748-A1) and Beall et al (US-20150329413-A1; “Beall ‘413”) as applied to claim 8 above, and further in view of DeMartino et al (US-20170022093-A1).
Regarding Claim 12, Beall teaches of subjecting the glass-ceramic article to an ion-exchange treatment to create a compressive stress layer to a depth of compression [0023] for a central tension of at least 10 MPa [0096], reading on greater than 70 MPa. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have a central tension greater than 70 MPa that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Beall is silent on the glass-ceramic article having a stored tensile energy greater than 22 J/m2 after ion-exchange treatment. In ion-exchanged glass-based article art, DeMartino teaches of a glass-ceramic substrate [0146] is ion-exchanged [0186] so that the article has a stored tensile energy greater than 20 J/m2 (Fig. 17 [0216]). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to ion-exchanged a glass-ceramic to have a stored tensile energy greater than 20 J/m2 that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al (WO-2016057748-A1) and Beall et al (US-20150329413-A1; “Beall ‘413”) as applied to claim 8 above, and further in view of Folgar (US-20140345328-A1).
Regarding Claim 16, Beall highlights the importance to control cooling so that devitrification of the precursor glass does not occur [0067]; however, Beall is silent about the cooling process of their heat treatment. In related glass-ceramic heat treatment art, Folgar teaches of cooling the glass-ceramic at a rate of 6 to 12 °C/min to a first temperature, followed by rapid cooling to room (second) temperature. It would be obvious to one of ordinary skill in the art to have a two-stage cooling from a first temperature to second temperature, wherein the first cooling rate is slower than the second cooling rate, to control devitrification of leftover precursor glass.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al (WO-2016057748-A1) and Beall et al (US-20150329413-A1; “Beall ‘413”) as applied to claim 8 above, and further in view of Kuehn (US-20160002092-A1).
Regarding Claim 19, Beall highlights the importance to control cooling so that devitrification of the precursor glass does not occur [0067]; however, Beall is silent about the cooling process of their heat treatment. Beall ‘413 teaches of a singular cooling step to room temperature [0081] which sometimes produced cracked samples (Table 2 sample 4 and 6).
In related glass-ceramic heat treatment art, Kuehn teaches of cooling the glass article to a first temperature at a first cooling rate; cooling the glass article to a second temperature at a second cooling rate; and cooling the glass article to a third temperature at a third cooling rate [0059]. Kuehn specifies the first cooling rate to be slower than the second cooling rate [0059]; however, Kuehn does not expressly report the third cooling rate because they switch the furnace off. A skilled artisan can infer that the second cooling rate is slower than the third cooling rate because the furnace is not powered on in the third cooling rate as it is in the second cooling rate. It would be obvious to one of ordinary skill in the art at the time of invention to apply the four-temperature cooling stage with three cooling rates as taught by Kuehn to produce compaction-resistant glass structure and reduce mechanical stress [0059].
Though Kuehn does not expressly teach a glass-ceramic article with a crystallization temperature, a skilled artisan would understand the application of multi-step cooling stages to reduce mechanical stress that generates cracking as evidenced in Beall ‘413.  "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-3809543-A teaches of multi-step heat treatment and different cooling zones to control desirable and undesirable crystalline components in a vitreous material
JP-2006232661-A and DE-202018102534-U1 teach of similar crystallization temperature ranges and haze quality glass-ceramic articles
US-20180002227-A1 teaches of a four temperature and three cooling rate cooling cycle to produce a glass-ceramic with desirable crystalline component content with rates differing from instant application
US-20150099124-A1, US-20160130175-A1, CN-105731808-A, and CN-105884184-A teach of a three  temperature and two cooling rate cooling cycle to produce a glass-ceramic article
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741